t c memo united_states tax_court general k hilliard and ida m hilliard petitioners v commissioner of internal revenue respondent docket no filed date jeffrey a berchenko for petitioners james p thurston and bryce a kranzthor for respondent memorandum opinion gerber judge respondent determined deficiencies in petitioners' federal_income_tax and additions to tax for the taxable years and as follows additions to tax sec sec sec deficiency a a a a b dollar_figure big_number big_number -- dollar_figure -- big_number -- dollar_figure -- year dollar_figure big_number big_number sec_1 percent of the interest with respect to the portions of the underpayments which are attributable to negligence after concession sec_1 by the parties the issues remaining for our consideration are whether petitioners are entitled to deduct losses from charter activities of two boats which were passed through to petitioners from their wholly owned s_corporation island ventures inc whether petitioners are entitled to deduct losses attributable to the rental of residential property located in the lake tahoe area the tahoe property whether petitioners are entitled to deduct automobile expenses attributable to mrs hilliard's self- employment activity in an amount greater than that allowed by respondent and if not whether petitioners are liable for additional self-employment_tax whether petitioners are entitled to deduct mortgage interest in an amount greater than that allowed by respondent whether petitioners are liable for additions to tax for negligence and whether petitioners are liable for additions to tax for substantial_understatement of their tax_liability the question of whether petitioners are entitled to deduct petitioners conceded that respondent's dollar_figure investment_tax_credit_recapture adjustment for is correct respondent's adjustments regarding the tahoe property in items d e and i in the adjustment to income supplemental schedule in the notice_of_deficiency are correct if the court should find that the tahoe rental_activity was not for profit under sec_183 i r c and if the activity was for profit then the loss limitations of sec_280a i r c would apply they are not entitled to an interest_deduction for dollar_figure of points claimed for dollar_figure of interest claimed for with respect to the tahoe property is not allowable dollar_figure of the investment_interest claimed for is not allowable and dollar_figure of personal_interest claimed for is not allowable the losses from boat chartering and residential rental activities concerns whether those endeavors were not engaged in for profit within the meaning of sec_183 for simplicity and clarity we set forth the background facts and legal principles applying generally to the boating and residential rental activities thereafter combined findings_of_fact and legal discussion are presented in separate sections for each issue i background3 petitioners at all relevant times were married filed joint income_tax returns and resided in orinda california petitioners are medical doctors mrs hilliard is a psychiatrist and mr hilliard is a cardiologist they practice medicine on a full-time basis mr hilliard has been involved in sailing as a hobby since and he purchased a small sailboat in and a fixed-keel boat in or for his personal_use on their and joint tax returns petitioners jointly reported wages and net_income from the practice of medicine in amounts ranging from approximately dollar_figure to dollar_figure per year against the income reported petitioners claimed losses attributable to boating and residential rental activities petitioners reported boat chartering income and section references are to the internal_revenue_code in effect for the years in issue rule references are to this court's rules_of_practice and procedure the parties' stipulations of facts and exhibits are incorporated by this reference expenses for the years through as follows income none dollar_figure dollar_figure none none expenses repairs big_number big_number dollar_figure insurance taxes fees big_number big_number big_number dollar_figure interest depreciation dollar_figure big_number big_number big_number claimed loss big_number big_number big_number big_number big_number big_number big_number petitioners also claimed losses from rental_activity in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the years and respectively ii general legal principles as a general_rule the commissioner's determinations are afforded a presumption of correctness and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to claimed deductions rule a 292_us_435 welch v helvering supra this includes the burden of substantiating the amount and purpose of the item claimed 65_tc_87 affd per curiam 540_f2d_821 5th cir in determining whether petitioners are entitled to deduct losses from their boat chartering and residential rental activities we must decide whether these activities were engaged in for profit within the meaning of sec_183 sec_183 provides generally that if an activity is not engaged in for profit no deduction attributable to such activity shall be allowed except as provided in that section sec_183 provides that deductions that are allowable without regard to whether the activity is engaged in for profit eg real_property_taxes shall be allowed and sec_183 provides that deductions that would be allowable only if the activity were engaged in for profit shall be allowed but only to the extent that the gross_income derived from such activity for the taxable_year exceeds the deductions allowable by reason of sec_183 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 for a deduction to be allowed under sec_162 or sec_212 or petitioners must establish that they engaged in the activity with the actual and honest objective of making an economic profit independent of tax savings 91_tc_686 affd 893_f2d_656 4th cir 78_tc_642 affd without under sec_162 deductions are allowable for the expenses of carrying on an activity that constitutes a trade_or_business if those expenses are ordinary and necessary to the conduct of the trade_or_business sec_212 permits the deduction of expenses_incurred in connection with an activity engaged in for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income opinion 702_f2d_1205 d c cir their expectation of profit need not have been reasonable however they must have entered into the activity or continued it with the objective of making a profit 91_tc_371 sec_1_183-2 income_tax regs the burden is on petitioners to show error in respondent's determination that the boat chartering and or the residential rental activities were not engaged in for profit rule a 72_tc_411 affd without published opinion 647_f2d_170 9th cir 69_tc_521 63_tc_375 whether the requisite profit objective exists is determined by looking at all the surrounding facts and circumstances 94_tc_41 sec_1_183-2 income_tax regs greater weight is given to objective facts than to a taxpayer's mere statement of his intent 84_tc_1244 affd 792_f2d_1256 4th cir 85_tc_557 sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs provides a list of factors to be considered in the evaluation of a taxpayer's profit objective the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses from the activity the amount of occasional profits if any from the activity the financial status of the taxpayer and elements of personal pleasure or recreation this list is nonexclusive and no single factor or even a majority of factors necessarily controls 86_tc_360 sec_1_183-2 income_tax regs iii boat charter activities the boat charter activities were operated by island ventures inc petitioners' s_corporation the claimed losses were passed through the s_corporation to petitioners and claimed on their joint federal_income_tax returns losses attributable to the sailboat charter activity were claimed only for the year because the sailboat was not offered for charter in later years even though it continued to be owned by petitioners losses attributable to the fishing boat charter activity were claimed for and for petitioners claimed legal fees incurred in connection with the fishing boat a sailboat activity in mr hilliard purchased a columbia 32-foot sailboat sailboat for approximately dollar_figure the sailboat was placed with captain george's charter service in the san francisco bay if we hold that either of the boat charter activities was engaged in for profit then we must decide whether the losses from that activity are subject_to the s_corporation loss limitation rules under sec_1366 area the sailboat was infrequently chartered and it was not maintained berth fees paid directly to captain george's were not forwarded to the harbor master after year mr hilliard moved the boat to a marina in richmond california and thereafter petitioners attempted to charter the sailboat themselves mr hilliard had no prior experience in sailboat chartering petitioners posted notices on bulletin boards in the hospitals where they worked placed a sign on the boat and otherwise relied on word of mouth to advertise their sailboat for charter the sailboat while located at the richmond marina was seldom chartered petitioners received little income and it was substantially less than their claimed expenses petitioners ceased sailboat charter activity during but they retained the sailboat for personal_use during the time petitioners were attempting to charter the sailboat they personally used the boat about once a month during the summer the boat was not used during the winter manner in which the taxpayer carries on the activity attempts to publicize or advertise the chartering activities were not significant petitioners did not prepare a written business plan prior to the sailboat purchase no separate books_and_records or separate bank accounts were maintained regarding the sailboat the expertise of the taxpayer or his advisers although mr hilliard was an experienced sailor and sailed the boat during the summer he had no experience with chartering petitioners did not seek out the assistance of their accountant or any other assistance in connection with their sailboat charter activity time and effort expended by the taxpayer in carrying on the activity petitioners both of whom were full-time medical doctors spent little time with the chartering business the extent of their efforts included merely placing the sailboat in a marina and attempting to solicit charter activity by placing notices on bulletin boards at the hospitals where they worked expectation that assets used in the activity may appreciate in value mr hilliard expected to benefit from gaining equity in the boat by making monthly mortgage payments derived from boat charter revenues mr hilliard was aware that his sailboat was not likely to appreciate in value although for several years the sailboat generated relatively large amounts of expenses and little or no income petitioners did not make any meaningful changes to their approach other than to move the boat to another marina petitioners were content to claim the deductions and have the boat available for their use during the summer boating season the success of the taxpayer in carrying on other similar or dissimilar activities petitioners' attempt to charter the sailboat was their first attempt at chartering they offered no other evidence of their success in other types of chartering businesses prior to that date the taxpayer's history of income and loss with respect to the activity and the amount of occasional profits if any that are earned a record of substantial losses over many years and the unlikelihood of achieving a profitable operation may be important factors bearing on the taxpayer's intention 949_f2d_345 10th cir affg tcmemo_1990_148 golanty v commissioner t c pincite petitioners' chartering activities generated substantial losses over a period of about years which petitioners used to offset taxable_income from other sources the financial status of the taxpayer during the period petitioners owned and attempted to charter the sailboat they received substantial income from their full-time medical practices petitioners' income from the practice of medicine provided the base from which chartering activities losses were deducted providing tax benefits the presence of elements of personal pleasure or recreation mr hilliard has sailed as a hobby since petitioners used the sailboat personally about one weekend a month during the summer essentially petitioners sought to deduct the cost of the operation of their sailboat which they had available for their personal_use their approach was not businesslike and little effort was invested in their attempt to charter the boat we note that the year after the fishing boat was purchased and started the generation of substantial deductions by way of depreciation and credits petitioners ceased any attempt to charter the sailboat or to claim any operating_expenses accordingly we hold that the attempt to charter the sailboat was an activity_not_engaged_in_for_profit within the meaning of sec_183 hence it is not necessary to discuss the sec_1366 loss requirements regarding s_corporations b fishing boat activity in mr hilliard became aware of a boat investment opportunity through his accountant nathaniel brazil mr brazil who was married to mr hilliard's cousin was also a friend and has been petitioners' accountant since pursuant to mr brazil's proposal petitioners were to purchase a boat and place it in a charter activity in florida using inter island charters inc petitioners did not do any independent investigation and relied on mr brazil for investigation of the fishing boat investment there is no indication that mr brazil traveled to florida to investigate the fishing boat on mr brazil's advice petitioners agreed to a dollar_figure purchase_price for a new sport strike fisherman boat named my toy fishing boat during march or date the boat was to be docked in fort lauderdale florida mr hilliard did not know whether mr brazil had any experience concerning investments in boat chartering early in date mr hilliard executed a purchase order for a fishing boat that he had not seen prior to making the order mr brazil had arranged for petitioners to meet with the sellers and with representatives of inter island charters at the end of date petitioners traveled to florida for a weekend and arranged for purchase of the fishing boat petitioners were not provided with a choice of boats from the seller's inventory prior to purchasing the boat mr hilliard was furnished with a prospectus-type generic analysis of a boat investment prepared by robert jarkow jarkow a certified_public_accountant the report summarized projected cash-flow and net after-tax benefits to be derived from the purchase and charter of a luxury sailing vessel the analysis based on various assumptions regarding tax_bracket investment amount and rental revenues contained the projections that there would be tax losses for the first years and that investment tax_credits and depreciation would generate substantial tax benefits with nominal amounts of cash expenditure for example jarkow's analysis reflected that an dollar_figure initial investment would produce a dollar_figure tax loss in the first year a review of the financial and tax analysis in jarkow's prospectus shows that tax benefits would exceed out-of-pocket expenditures irrespective of whether the boat was actually chartered petitioners did not review in detail the profit projections for a luxury sailing vessel prepared by jarkow after viewing the fishing boat petitioners completed the purchase by signing several previously prepared documents including documents establishing petitioners' wholly owned s_corporation island ventures inc a north carolina corporation as owner of the boat the bill of sale a note and security_agreement and other financial disclosure forms required_by_law mr hilliard's prior boat experience made him aware that boats generally do not appreciate in value the fishing boat was purchased by petitioners jointly with island charters corp set up by petitioners to be the corporate owner of the boat island charters corp was utilized to avoid florida sales_taxes of dollar_figure on the fishing boat purchase two months after payment and prior to delivery of the fishing boat petitioners discovered that inter island charters ceased business and that payments were not being made to the bank on the promissory note mr hilliard traveled to florida and arranged with mr and mrs winters to handle the charter activities mrs winters had been an employee of inter island charters the arrangements were made with the winterses at a time when mr hilliard was aware that inter island charters had gone out of business and mr hilliard had been interviewed by the federal bureau of investigation concerning inter island charters and its employees mr hilliard did not ask the winterses why inter island charters failed the winterses controlled the fishing boat and rented it just one time during the period through most of the winterses allowed the fishing boat to fall into a state of disrepair around that time mr hilliard received a call from mr quartiano a florida shark fisherman who advised him that petitioners' boat was not being properly serviced and that mr quartiano would be willing to take over charter operations during date petitioners ceased making payments to the bank on the promissory note prior to finalizing any arrangement with mr quartiano during date the financing bank brought a complaint in admiralty against petitioners and their north carolina corporation in federal court to foreclose on a united_states first preferred ship mortgage and marine security_agreement and the fishing boat was seized by u s marshals pursuant to a court order the fishing boat was sold under a court order on date for dollar_figure petitioners claimed depreciation and expenses connected with the fishing boat through for the dollar_figure claimed represented legal fees in connection with the lawsuit and foreclosure of the fishing boat other than one short ride there was no personal_use of the fishing boat by the petitioners petitioners believed that the revenues from chartering the fishing boat would be sufficient to cover the mortgage payments on the boat petitioners received monthly charter summaries revealing that the boat had been chartered very little manner in which the taxpayer carries on the activity the fishing boat activity was operated through petitioners' s_corporation and petitioners relied on their accountant and independent charter contractors although several entities were interposed between the fishing boat and petitioners ultimately as owners it was in effect their charter business in this regard petitioners showed little interest in the charter activity the keeping of books for the activity or the manner in which the winterses controlled the boat or conducted the charter activity expertise of the taxpayer or his advisers mr hilliard although an experienced sailor had no experience with chartering a fishing boat petitioners had several years of experience attempting to charter the sailboat these efforts resulted in repeated and relatively large losses despite these experiences petitioners relied on their accountant mr brazil it was not shown that mr brazil had experience with fishing boat chartering petitioners did not seek the expertise of any third party and after the original charter company failed petitioners allowed employees of the failed company to continue in their role as charterer they allowed the winterses to control the boat and arrange charters even though there were suspicious circumstances surrounding their former employer we find it curious that mr hilliard when he had made arrangements with the winterses did not inquire about the reason or the circumstances behind the failure of the original charter company time and effort expended by the taxpayer in carrying on the activity petitioners were engaged in the full-time practice of medicine they spent little time with their fishing boat chartering business they did not carefully read the analytical materials provided or investigate the circumstances of the investment in the fishing boat instead petitioners relied solely on their accountant a friend and part of their extended family following in that pattern petitioners traveled to florida to purchase the fishing boat and again when the charter company failed other than those two trips petitioners were oblivious to the fishing boat activity after years without supervision of the winterses petitioners found out from a third party that their fishing boat was in poor condition and was not being properly managed shortly thereafter petitioners discontinued mortgage payments and the boat was seized expectation that assets used in the activity may appreciate in value mr hilliard was of the view that boats normally do not appreciate in value the circumstances here reflect that petitioners focused primarily on the tax benefits deductions and the sheltering of their medical practice income in this regard there is some indication in the materials concerning the foreclosure of the maritime mortgage that petitioners may have overpaid for the fishing boat in that regard the purchase_price was nearly dollar_figure and the fishing boat was sold less than years later without much intervening use for dollar_figure the success of the taxpayer in carrying on other similar or dissimilar activities petitioners had several years of experience attempting to charter the sailboat those efforts resulted in repeated and relatively large losses despite those experiences petitioners relied on their accountant mr brazil petitioners' attempt to charter my toy was their first attempt at chartering a fishing boat disregarding their negative experience with the sailboat they sought out no independent expertise in the fishing boat chartering business we also note that petitioners had experienced losses with respect to the tahoe property see discussion infra the taxpayer's history of income and loss with respect to the activity and the amount of occasional profits if any that are earned a record of substantial losses over many years and the unlikelihood of achieving a profitable operation are important factors bearing on the taxpayer's intention 949_f2d_345 10th cir affg tcmemo_1990_148 golanty v commissioner t c pincite petitioners' chartering activities generated substantial losses mostly attributable to depreciation from through petitioners used these losses to offset taxable_income from other sources the financial status of the taxpayer during the period petitioners owned and attempted to charter the fishing boat they received ample income from their full-time medical practice because of the relatively large amount of income from their medical practices petitioners attempted to obtain tax benefits by claiming the losses generated by the chartering activities the presence of elements of personal pleasure or recreation unlike the sailboat petitioners did not have any interest in or use of the fishing boat petitioners failed to conduct any meaningful investigations of the fishing boat venture and they relied on their accountant that reliance is not reasonable under circumstances where the accountant has not been shown to have had any expertise petitioners had loss experiences with the chartering of their sailboat and they did not attempt to determine if the same problems could occur with chartering the fishing boat their lack of action and lack of interest regarding the operation of the fishing boat charter reflect that their motivation was primarily tax benefits further inquiry might have given petitioners insight into the likelihood of many of the problems that they encountered see 84_tc_1244 affd 792_f2d_1256 4th cir based on the entire record we are not convinced that petitioners' primary objective was to make a profit see 674_f2d_1359 10th cir petitioners did not have an actual and honest objective of making an economic profit independent of tax savings we hold that petitioners' fishing boat chartering activity was not engaged in for profit within the meaning of sec_183 iv tahoe rental activity6 petitioners acquired a residence in tahoe by paying dollar_figure in mortgage payment arrears and by accepting responsibility for if we find that petitioners' residential rental_activity was engaged in for profit then petitioners concede that the loss limitation rules under sec_280a apply the dollar_figure mortgage balance the residence was located in a popular winter vacation area no business analysis or plan was prepared by petitioners who did not have any experience in the rental property business petitioners did not consult with their accountant in connection with the purchase or operation of their tahoe property petitioners on their joint income_tax returns for through claimed losses ranging from a low of dollar_figure to a high of dollar_figure with an average of dollar_figure attributable to their tahoe residential property those losses resulted from the excess of claimed deductions for maintenance interest taxes and depreciation over rental receipts the annual rental receipts for the period ranged from a low of dollar_figure to a high of dollar_figure with an average of dollar_figure petitioners did not place the tahoe property with a real_estate agent for rental purposes or consult with their accountant in connection with their investment in the tahoe property petitioners did not keep separate records for the tahoe property and their only attempts to advertise its rental availability were to post flyers at the hospitals where they practiced medicine petitioners on occasion spent winter weekends at the tahoe property they did not use the property off-season eg during the summer manner in which the taxpayer carries on the activity attempts to publicize the rental property were insignificant petitioners did not prepare a written business plan prior to their purchase of the tahoe property no separate books_and_records or bank accounts were maintained no action was taken in later years to address the lack of rental in earlier years the expertise of the taxpayer or his advisers petitioners were not shown to have had experience or to rely on others with expertise regarding their tahoe rental_activity time and effort expended by the taxpayer in carrying on the activity petitioners practice medicine on a full-time basis they spent little time with the rental_activity other than by mr hilliard's making some repairs during petitioners' occasional trips to the property expectation that assets used in the activity may appreciate in value mr hilliard purchased the property in connection with a foreclosure and sold the property for a gain no analysis was conducted with respect to the potential for profit from the rental of the property or with respect to the potential for gain from any appreciation of the tahoe property the success of the taxpayer in carrying on other similar or dissimilar activities petitioners experienced losses from their tahoe rental_activity for several years prior to the years in question and in addition they had experienced losses regarding the sailboat chartering activities the taxpayer's history of income and loss with respect to the activity and the amount of occasional profits if any that are earned a record of substantial losses over many years coupled with little potential for profit are important factors bearing on the taxpayer's intention cannon v commissioner f 2d pincite golanty v commissioner t c pincite petitioners generated substantial losses from their rental_activity mostly from depreciation and were able to shelter their medical income with the losses the financial status of the taxpayer because of petitioners' income from their medical practices they obtained significant tax_benefit from the rental_activity losses the presence of elements of personal pleasure or recreation mr hilliard went to the property occasionally to do repairs however petitioners used the property for personal trips and recreational purposes we hold that petitioners' tahoe rental_activity was not engaged in for profit within the meaning of sec_183 v automobile expenses during the years in issue petitioners owned four automobiles mrs hilliard drove the mercedes which was used to commute to work to drive between different work locations and for personal errands her offices were in oakland california for all of the years in issue and in san ramon california for months during the commute from mrs hilliard's residence to her office was to miles and the distance between the san ramon and oakland offices wa sec_15 miles mrs hilliard made early morning rounds in two hospitals one which was about miles from her oakland office and the other was less than mile from her oakland office the majority of her patients were at the hospital that was closer to her office for the months during when mrs hilliard maintained two offices she would drive day each week from oakland to san ramon and then home petitioners claimed percent business use of mrs hilliard's automobile and respondent in the notice_of_deficiency determined percent business use at trial mrs hilliard estimated about to percent business use sec_274 which is effective for taxable years beginning on or after date the beginning of the first year in issue requires substantiation by adequate_records or evidence in addition to mere testimony to be entitled to travel_expenses petitioners offered no records or other evidence of the business use of mrs hilliard's automobile other than her testimony which was expressed in terms of an estimate petitioners have not met the sec_274 requirements necessary to show entitlement to transportation deductions in excess of the amounts allowed by respondent rule a vi mortgage interest petitioners for claimed dollar_figure of mortgage interest respondent's agent was shown substantiation for dollar_figure of mortgage interest petitioners for claimed dollar_figure of mortgage interest and respondent determined that all our determination of mrs hilliard's automobile use results in an adjustment to her self-employment_income which in turn increases her self-employment_tax liability this adjustment is automatic purely mathematical and requires no further discussion but dollar_figure was substantiated by petitioners in the notice_of_deficiency respondent determined that petitioners overstated their mortgage interest deductions for and by dollar_figure and dollar_figure respectively on brief respondent conceded a portion of the mortgage interest_deduction for and dollar_figure remains in controversy for petitioners failed to present any evidence substantiating the disallowed mortgage interest of dollar_figure for or the dollar_figure remaining in dispute for accordingly petitioners are not entitled to deductions for mortgage interest for and in excess of the amounts determined by or agreed to by respondent vii negligence negligence includes a lack of due care or a failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 petitioners bear the burden of proving that respondent's determination of negligence is erroneous rule a 58_tc_757 a taxpayer can avoid liability for the addition_to_tax for negligence if the taxpayer can show that he reasonably relied on the advice of a competent and experienced accountant or attorney to prepare his return 94_tc_473 51_tc_467 the taxpayer must show that all necessary information was supplied to the return preparer and that the error on the return resulted from the preparer's mistake 59_tc_473 57_tc_781 see 70_tc_158 petitioners claimed to have relied solely on their accountant such reliance to mitigate negligence must be reasonable petitioners are college- and medical school-educated individuals who pursued rental and charter activities with the sole or primary purpose of off-setting ordinary_income from their professional activities they paid little attention to information provided by the promoter and they did not make business plans or seek professional advice regarding their rental and charter activities petitioners' accountant was not shown to have expertise in the boat charter business nor did petitioners show that their reliance on him was reasonable under the circumstances after making the investment in the fishing boat petitioners paid little or no attention to the major asset of their activity a boat with a value approaching dollar_figure all that mattered to them were the deductions with respect to their sailboat and tahoe property those assets were available for petitioners' personal_use and no meaningful efforts were made to seek a profit or to improve the circumstances after repeated losses and lack of rental income were experienced petitioners' claim of reliance upon their accountant or return preparer does not entitle them to avoid the imposition of an addition_to_tax for their negligence accordingly we find that petitioners are liable for an addition_to_tax for negligence under sec_6653 for each of the taxable years in issue viii substantial_understatement sec_6661 imposes an addition_to_tax equal to percent of the amount attributable to a substantial_understatement an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 if an item is not attributable to a tax_shelter then any understatement may be reduced by amounts represented by items for which a taxpayer had substantial_authority or which were adequately disclosed in the return or in a statement attached thereto sec_6661 and ii although the legal standards for evaluating sec_183 cases are well-developed petitioners have not argued or shown that there was substantial_authority for their tax treatment of any of the items of income or expense that were adjusted by respondent or that any of the adjusted items were adequately disclosed on the returns for the period in controversy accordingly to the extent that petitioners' understatement for any taxable_period under consideration is substantial within the meaning of sec_6661 petitioners are liable for the addition_to_tax for a substantial_understatement under sec_6661 to reflect the foregoing and to reflect concessions and agreements of the parties decision will be entered under rule
